DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 02/19/2020 has been entered and fully considered.  Claims 1-7 are pending.  Claims 3-7 are amended.  Claims 1-7 are examined herein.

Claim Interpretation
The claimed “particle compression test” is interpreted in view of applicant’s specification as filed at [0015].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0272940 A1 (“Kikuya”) in view of US 2007/0042267 A1 (“Kim”).
Regarding claims 1 and 3-5, Kikuya discloses a non-aqueous electrolyte secondary cell comprising a negative electrode, a positive electrode, and a non-aqueous electrolyte (Abstract; [0020], [0077]).
The positive electrode comprises a positive electrode active material including Li–Ni composite oxide particles ([0038]).  In examples, the Li–Ni composite oxide particles have compositions of Li1.02Ni0.8Co0.15Al0.0502 ([0108]) and Li1.02Ni0.82Co0.15Al0.0302 ([0109]).  These have a molar ratio of Ni to metallic elements except Li of 80% and 82%.
The composite oxide particles have a rate of change in specific surface area of not more than 10% as measured between before and after applying a pressure of 1 t/cm2 thereto (Abstract; [0021], [0028], [0044], [0084], [0131]).  It is noted that the composite oxide particles are deaggregated ([0105], [0108]) and are prevented from suffering from breakage of particles upon production of an electrode therefrom ([0131]-[0132]).  It is the position of the Office that, given the disclosure of Kikuya, the particles composite oxide particles inherently meet the limitation “the complex oxide particles have a ratio of a BET specific surface area after a particle compression test (B) to a BET specific surface area before the particle compression test (A) (B/A) of 1.0 or more and 3.0 or less” as claimed.  However, even if the composite oxide particles of Kikuya do not inherently meet the claimed limitation, it would have been obvious over Kikuya.  Kikuya teaches that when the rate of change in specific surface area of the Li–Ni composite oxide particles is more than 10%, the reaction with an electrolyte solution tends to be promoted during storage under a high temperature condition, so that the increase in electric resistance thereof after storage tends to become more remarkable ([0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed ratio of a BET specific surface area to provide good storage performance as taught by Kikuya.
Kikuya discloses the non-aqueous electrolyte comprises a solvent ([0079]) but does not expressly disclose the non-aqueous electrolyte includes a cyclic carboxylic anhydride represented by the following formula (1) 
[Formula 1]

    PNG
    media_image1.png
    84
    145
    media_image1.png
    Greyscale

wherein R1 to R4 each independently represent H, an alkyl group, an alkene group or an aryl group [claim 1] or the non-aqueous solvent includes a fluorine-containing cyclic carbonate, and a content of the fluorine-containing cyclic carbonate is 0.1% by volume or more and 50% by volume or less based on a total volume of the non-aqueous solvent [claim 4].
Kim discloses an electrolyte for a lithium secondary battery comprising a diglycolic acid anhydride and a halogenated ethylene carbonate (Abstract).  In examples 1a-7a, the diglycolic acid anhydride is diglycolic acid anhydride and the halogenated ethylene carbonate is fluoroethylene carbonate ([0101]-[0107]).  The amount of diglycolic acid anhydride ranges from 0.1 wt % to 2 wt % based on the weight of the non-aqueous organic solvent and the amount of halogenated ethylene carbonate ranges from 0.1 wt % to 10 wt % based on the weight of the non-aqueous organic solvent ([0033]).  While the Office acknowledges that the amount of the halogenated ethylene carbonate of Kim is measured by weight, not volume, given the densities of the components of the electrolyte, the amounts of the halogenated ethylene carbonate disclosed by Kim would fall within the claimed range.  See examples 1a-7a of Kim ([0101]-[0107]).  The diglycolic acid anhydride and the halogenated ethylene carbonate provide the battery a long life and the battery is well preserved ([0033], [0126]-[0128]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the diglycolic acid anhydride and fluoroethylene carbonate in the amounts discussed above as taught by Kim to provide the battery a long life and preserve the battery well.
Regarding claims 6-7, modified Kikuya discloses the non-aqueous electrolyte secondary battery of claim 1.  Kikuya discloses the negative electrode comprises a negative electrode active material ([0078]).  Kikuya and Kim are silent regarding the content of the cyclic carboxylic anhydride being 0.03 parts by mass or more and 3 parts by mass or less per 100 parts by mass of the positive electrode active material [claim 6] and a content of the cyclic carboxylic anhydride being 0.05 parts by mass or more and 5 parts by mass or less per 100 parts by mass of the negative electrode active material [claim 7].  However, Kim provides motivation to optimize the amount of the diglycolic acid anhydride.  Kim teaches the amount of the diglycolic acid anhydride provides the battery a long life and the battery is well preserved ([0033], [0126]-[0128]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the diglycolic acid anhydride, including in the claimed amounts, to provide the battery a long life and preserve the battery well.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0272940 A1 (“Kikuya”) in view of US 2007/0042267 A1 (“Kim”) as applied to claim 1 above, and further in view of US 2015/0221943 A1 (“Nishioka”).
Regarding claim 2, modified Kikuya discloses the non-aqueous electrolyte secondary battery of claim 1.  Kikuya and Nishioka are silent regarding the complex oxide particles having a compressive strength of 250 MPa or more.
Nishioka discloses a positive electrode for a non-aqueous electrolyte secondary battery, wherein a compression breakage strength of a single particle is 300 MPa or more.  When the compression breakage strength of the positive electrode active material particle 32 is within this range, the breakage of the positive electrode active material particles 32 can be highly suppressed and better cycle characteristics can be attained ([0027]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the particles with a compression breakage strength of 300 MPa or more as taught by Nishioda to highly suppress breakage of the positive electrode active material particles and attain better cycle characteristics.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727